                                            Case 3:20-cv-01695-SI Document 22 Filed 05/06/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS G. MCGINNIS,                                 Case No. 20-cv-01695-SI
                                   8                    Plaintiff,
                                                                                             ORDER COMPELLING DISCOVERY
                                   9             v.                                          AND SETTING SCHEDULE
                                  10     EARL JONES, et al.,                                 Re: Dkt. No. 20
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which plaintiff claims

                                  14   that defendants were deliberately indifferent to his medical/dental needs. The matter is now before

                                  15   the court for consideration of defendants’ unopposed motion to compel plaintiff to attend his

                                  16   deposition and answer questions at that deposition.

                                  17          In general, parties may obtain discovery regarding any matter, not privileged, that is

                                  18   “relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

                                  19   26(b)(1). Factors to consider include “the importance of the issues at stake in the action, the amount

                                  20   in controversy, the parties’ relative access to relevant information, the parties’ resources, the

                                  21   importance of the discovery in resolving the issues, and whether the burden or expense of the

                                  22   proposed discovery outweighs its likely benefit.” Id. An item need not be admissible in evidence

                                  23   to be discoverable. Id. One of the available discovery tools is a deposition. “A party may, by oral

                                  24   questions, depose any person, including a party without leave of court,” except that leave is required

                                  25   under certain circumstances not present here. Fed. R. Civ. P. 30(a)(1).

                                  26          A motion to compel discovery is appropriate when a party refuses to engage in or produce

                                  27   discovery. See Fed. R. Civ. P. 37(a)(2). The movant must certify that he or she has in good faith

                                  28   conferred or attempted to confer with the party failing to make discovery in an effort to secure
                                            Case 3:20-cv-01695-SI Document 22 Filed 05/06/21 Page 2 of 4




                                   1   information or material without court action. See Fed. R. Civ. P. 37(a)(1). The court also may

                                   2   award sanctions if a party “fails after being served with proper notice, to appear for that person’s

                                   3   deposition.” Fed. R. Civ. P. 37(d)(1)(A). “A motion for sanctions for failing to answer or respond

                                   4   must include a certification that the movant conferred or attempted to confer with the party failing

                                   5   to act in an effort to obtain the answer or response without court action.” Fed. R. Civ. P. 37(d)(1)(B).

                                   6          Defendants demonstrate to the satisfaction of the court that plaintiff (who is now out of

                                   7   custody) failed to appear for the scheduled deposition after they located him and arranged a date for

                                   8   his deposition. Defendants served a notice of plaintiff’s deposition scheduled for April 1, 2021;

                                   9   plaintiff acknowledged his awareness of the scheduled deposition; and plaintiff failed to appear at

                                  10   the time and place scheduled for his deposition. See Docket No. 20-2 at 9-10, 12, 22-25. The

                                  11   discovery sought by defendants – i.e., plaintiff’s deposition – is relevant to the claims and possibly
                                  12   the defenses in this action. A party’s deposition, scheduled to last no more than seven hours, appears
Northern District of California
 United States District Court




                                  13   to be proportional to the needs of the case. Therefore, the deposition is within the proper scope of

                                  14   discovery. See Fed. R. Civ. P. 26(b)(1).

                                  15          The only wrinkle here concerns defendants’ efforts to meet and confer to attempt to resolve

                                  16   the discovery dispute. Defense counsel made several efforts to contact plaintif f in the days leading

                                  17   up to the scheduled deposition date of April 1, 2021. On March 26, defense counsel spoke with

                                  18   plaintiff by telephone and learned that plaintiff was “looking into” hiring an attorney and did not

                                  19   want to speak with defense counsel without an attorney. See Docket No. 20-2 at 2, 18. Defense

                                  20   counsel sent a follow-up email that day expressing defendants’ willingness to continue the

                                  21   deposition if plaintiff wanted to do so. Id. at 18. Plaintiff did not respond. Defense counsel sent

                                  22   another email on March 30, 2021, again trying to learn whether plaintiff wanted to continue the

                                  23   deposition and stating that, if plaintiff did not respond by the end of the day, defense counsel would

                                  24   “assume you are prepared and ready to move forward on Thursday,” i.e., the day set for the

                                  25   deposition. Id. at 20. Plaintiff did not respond. Plaintiff did not appear at his scheduled deposition

                                  26   on Thursday, April 1. Id. at 25. There is no evidence that defense counsel thereafter attempted to

                                  27   contact plaintiff before filing the motion to compel.

                                  28
                                                                                          2
                                            Case 3:20-cv-01695-SI Document 22 Filed 05/06/21 Page 3 of 4




                                   1          Although a court may deny a motion to compel based on the moving party’s failure to meet

                                   2   and confer to attempt to resolve a discovery dispute, a court may instead decide the motion on the

                                   3   merits despite the failure to meet and confer. Rogers v. Giurbino, 288 F.R.D. 469, 477 (S. D. Cal.

                                   4   2012); see also V5 Techs. v. Switch, Ltd., 334 F.R.D. 297, 302 (D. Nev. 2019) (“the Court retains

                                   5   the discretion to waive the meet-and-confer requirements with respect to any particular motion based

                                   6   on the circumstances of that case.”). Under the circumstances here, the court will decide the motion

                                   7   to compel, notwithstanding defendants’ failure to meet and confer with plaintiff about his failure to

                                   8   attend his deposition after he missed the deposition. As explained above, defense counsel made two

                                   9   attempts in the days leading up to the deposition date to learn whether plaintiff wanted to postpone

                                  10   the deposition and plaintiff simply ignored defense counsel. It serves no purpose to require defense

                                  11   counsel to have made a post-deposition effort to meet and confer regarding plaintiff’s missed
                                  12   appearance when the plaintiff had ignored the two emails sent just before the deposition.1
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, defendants’ motion to compel plaintiff’s deposition is

                                  14   GRANTED. Docket No. 20. Defendants must schedule plaintiff’s deposition to occur no later than

                                  15   June 25, 2021. Plaintiff must appear at the scheduled deposition and answer the questions posed to

                                  16   him at the deposition. His duty to attend and answer questions exists regardless of whether he is

                                  17   trying to hire an attorney or does hire an attorney.

                                  18          The court assumes that plaintiff now understands that he must attend and participate in his

                                  19   deposition, but wants to be very clear about the consequences if he fails to attend and participate in

                                  20   his deposition. Plaintiff is now cautioned that failure to engage in discovery, such as a deposition,

                                  21   may result in sanctions. The sanctions that may be imposed include, but are not limited to: monetary

                                  22   sanctions, an order prohibiting plaintiff from supporting or opposing designated claims or defenses,

                                  23   an order prohibiting plaintiff from introducing evidence in support of his claim, an order striking

                                  24   pleadings, and an order dismissing claims or the action. See Fed. R. Civ. P. 37(b)(2) and 37(d)(3).

                                  25

                                  26

                                  27          1  Although the court will waive the meet and confer requirement for the motion to compel,
                                  28   it will not do so for defendants’ request for monetary sanctions against the impecunious plaintiff.
                                       The request for sanctions is denied.
                                                                                         3
                                            Case 3:20-cv-01695-SI Document 22 Filed 05/06/21 Page 4 of 4




                                   1          The court now sets the following new briefing schedule for dispositive motions: Defendants

                                   2   must file and serve their dispositive motion no later than August 6, 2021. Plaintiff must file and

                                   3   serve on defense counsel his opposition to the dispositive motion no later than September 3, 2021.

                                   4   Defendants must file and serve their reply brief (if any) no later than September 17, 2021.

                                   5          Plaintiff is reminded that, because he is no longer in custody, he does not receive the benefit

                                   6   of the prisoner mailbox rule and therefore must be sure his opposition is filed – not merely mailed

                                   7   – by the deadline.

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 6, 2021

                                  10                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
